DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 12/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,269,357 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant filed response dated 12/23/2020 was considered. With respect to the Obviousness type Double Patenting, that with the amendment to the claims 1, 4-5, 7-8, 10 and 17 differ substantially from claims 1, 6, 12-16 of Patent No. 9,734, 836. Applicant arguments are persuasive, The ODP rejection with respect to Patent No. 9,734,836 is withdrawn.
With respect to the Obviousness type Double Patenting, that with the amendment to the claims 1-2, 4-5, 10-11, 13-14 and 17 differ substantially from claims 1, 3, 6-11 and 13-15 of Patent No. 10,121,484. Applicant arguments are persuasive, The ODP rejection with respect to Patent No. 10,121,484 is withdrawn.
Applicant argues that the cited prior art of Makinen fails to teach the claimed invention in pages 12-18 of the response file 12/23/2020. Applicant presented arguments are found persuasive. The cited prior art of record fails to fairly teach or disclose the claimed combination of features. Therefore claims 1-20 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
2/13/2021